                                                                         1

                                                                         2

                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8                         UNITED STATES DISTRICT COURT

                                                                         9         NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                                                                        10

                                                                        11 DISABILITY RIGHTS CALIFORNIA;            Case No. 19-CV-01833-YGR
 HOOPER, LUNDY & BOOKMAN, P.C.




                                                                           CALIFORNIA PROTECTION AND
                            TEL: (310) 551-8111 • FAX: (310) 551-8181
                             LOS ANGELES, CALIFORNIA 90067-2517
                             1875 CENTURY PARK EAST, SUITE 1600




                                                                        12 ADVOCACY AGENCY FOR PERSONS              Stipulated Judgment and [Proposed] Order
                                                                           WITH DISABILITIES,
                                                                        13
                                                                                      Plaintiff,                    Hon. Yvonne Gonzalez Rogers, Ctrm. 1
                                                                        14
                                                                                vs.                                 Action Filed:       April 4, 2019
                                                                        15                                          Trial Date:         None Set
                                                                           COUNTY OF SAN BENITO; SAN BENITO
                                                                        16 DEPARTMENT OF BEHAVIORAL
                                                                           HEALTH; AND ALAN YAMAMOTO,
                                                                        17 DIRECTOR,

                                                                        18           Defendants.

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                                                  19-CV-01833-YGR
15805.903 5796487.2                                                                                        Stipulated Judgment
                                                                         1          WHEREAS, Plaintiff, Disability Rights California, (“DRC”), filed the Complaint for
                                                                         2 Declaratory and Injunctive Relief in this action on April 4, 2019 (the “Complaint”), to obtain

                                                                         3 declaratory and injunctive relief and other equitable relief from the County of San Benito, San

                                                                         4 Benito County Behavioral Health, and Alan Yamamoto, Director of San Benito County

                                                                         5 Behavioral Health, in his official capacity (collectively “Defendants”);

                                                                         6
                                                                                    WHEREAS, The Complaint alleges violations of the Protection and Advocacy for
                                                                         7
                                                                             Individuals with Mental Illness Act (PAIMI), 42 U.S.C. § 10805(a)(1)(A), the PAIMI
                                                                         8
                                                                             implementing regulations (42 C.F.R. § 51.42(b)), California’s subsequent enactment and
                                                                         9
                                                                             implementation of PAIMI, Welfare & Institutions Code 4900 et seq., and 42 U.S.C. § 1983;
                                                                        10
                                                                                    WHEREAS, DRC filed a Motion for Preliminary Injunction seeking to compel the release
                                                                        11
 HOOPER, LUNDY & BOOKMAN, P.C.


                            TEL: (310) 551-8111 • FAX: (310) 551-8181
                             LOS ANGELES, CALIFORNIA 90067-2517
                             1875 CENTURY PARK EAST, SUITE 1600




                                                                             of certain patient names and contact information from the County, which is scheduled to be heard
                                                                        12
                                                                             on May 28, 2019 before this Court;
                                                                        13

                                                                        14          WHEREAS, DRC filed the Complaint the day after the County of San Benito filed its own

                                                                        15 action in San Benito Superior Court (the “State Court Action”), also seeking a judicial

                                                                        16 determination of its rights under PAIMI and applicable state law; whereas, DRC removed the

                                                                        17 State Court Action to this District, where it was given Case No. 3:19-cv-02124; and whereas, this

                                                                        18 Court found that the two cases are related;

                                                                        19          WHEREAS, both this action and the State Court Action seek to determine Defendants’

                                                                        20 legal rights and obligations with respect to the production of patient names and contact

                                                                        21 information pursuant to the DRC’s statutory access authority, and whereas, Defendants previously

                                                                        22 represented to DRC that they would produce the information sought, but only pursuant to a court

                                                                        23 order;

                                                                        24          WHEREAS, while Defendants do not necessarily agree with or admit the allegations of the

                                                                        25 Complaint, and Defendants believe that the parties’ respective rights and obligations should have

                                                                        26 been resolved, in the first instance, in the State Court Action and in state court, Defendants are

                                                                        27 willing, solely for purposes of this Motion, not to dispute DRC’s findings that DRC has the

                                                                        28 requisite probable cause to obtain specific records maintained by Defendants on the terms set forth

                                                                                                                               2                                  19-CV-01833-YGR
15805.903 5796487.2                                                                                                    Stipulated Judgment
                                                                         1 below, and to agree to an entry of an stipulated Order and Judgment requiring Defendants to

                                                                         2 produce patient names and contact information pursuant to PAIMI and applicable state law on the

                                                                         3 terms set forth herein.

                                                                         4          WHEREAS, the parties agree that Plaintiff is entitled to reasonable attorneys’ fees and

                                                                         5 costs and have reached an agreement as to Defendants’ payment of such.

                                                                         6          THEREFORE, on the joint motion and stipulation of the parties, it is hereby ORDERED,

                                                                         7 ADJUDGED, and DECREED as follows:

                                                                         8          1.      IT IS ORDERED that Defendants are preliminarily and permanently enjoined and

                                                                         9 ordered to provide DRC with the names and contact information of individuals held for more than

                                                                        10 twenty four (24) hours at Hazel Hawkins Hospital on detentions under California Welfare and

                                                                        11 Institutions Code Section 5150 for the time period from January 1, 2018 through December 31,
 HOOPER, LUNDY & BOOKMAN, P.C.


                            TEL: (310) 551-8111 • FAX: (310) 551-8181
                             LOS ANGELES, CALIFORNIA 90067-2517
                             1875 CENTURY PARK EAST, SUITE 1600




                                                                        12 2018, within five business days following service upon Defendants of this signed order;

                                                                        13          2.      IT IS FURTHER ORDERED THAT Defendants are preliminarily and

                                                                        14 permanently enjoined and ordered to provide DRC, on a rolling basis, with the names and contact

                                                                        15 information of individuals held for more than twenty four (24) hours at Hazel Hawkins Hospital

                                                                        16 on detentions under California Welfare and Institutions Code Section 5150 for the time period

                                                                        17 from January 1, 2019 through May 1, 2019, within forty-five days following service upon

                                                                        18 Defendants of this signed order;

                                                                        19          3.      IT IS FURTHER ORDERED THAT Defendants are preliminarily and

                                                                        20 permanently enjoined and ordered to provide DRC all further access to which DRC is entitled

                                                                        21 pursuant to DRC’s authority under Cal. Welf. & Inst. Code § 4900, et seq., 42 U.S.C. § 10801, et

                                                                        22 seq., and the regulations promulgated thereunder, including 42 C.F.R. § 51.41, provided that DRC

                                                                        23 complies with all of the requirements set forth under such authority for obtaining such access;

                                                                        24          4.      The parties agree to file a separate stipulation in the State Court Action dismissing

                                                                        25 that action in its entirety within five business days following the entry of this Order.

                                                                        26          5.      IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction,

                                                                        27 currently scheduled for hearing on May 28, 2019, shall be taken off calendar and the Motion for

                                                                        28 Preliminary Injunction is DENIED as moot, as is the motion for remand.

                                                                                                                               3                                  19-CV-01833-YGR
15805.903 5796487.2                                                                                                    Stipulated Judgment
                                                                         1         6.      IT IS FURTHER ORDERED that Defendants will pay to DRC attorneys’ fees

                                                                         2 and costs, as consistent with the agreement of the parties referenced above, within 30 days of the

                                                                         3 entry of this Order.

                                                                         4         7.      IT IS FURTHER ORDERED that any other form of relief sought in the

                                                                         5 Complaint, but not set forth herein, is hereby denied.

                                                                         6         JUDGMENT IS THEREFORE ENTERED in favor of Plaintiff and against Defendants,

                                                                         7 pursuant to all the terms and conditions recited above.    This Judgment shall become final for all

                                                                         8 purposes upon entry of Judgment and Parties respectively waive any and all rights to appeal or

                                                                         9 seek review of this Stipulated Judgment by a higher court.

                                                                        10

                                                                        11         IT IS SO ORDERED.
 HOOPER, LUNDY & BOOKMAN, P.C.


                            TEL: (310) 551-8111 • FAX: (310) 551-8181
                             LOS ANGELES, CALIFORNIA 90067-2517
                             1875 CENTURY PARK EAST, SUITE 1600




                                                                        12 DATED: _______________,
                                                                                    May 24         2019

                                                                        13

                                                                        14
                                                                                                                          Honorable Yvonne Gonzalez Rogers
                                                                        15                                                United States District Judge
                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                              4                                 19-CV-01833-YGR
15805.903 5796487.2                                                                                                   Stipulated Judgment
